Citation Nr: 1616544	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-15 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to an earlier effective date prior to March 19, 2013, for the 100 percent rating for service-connected left hemidiaphragm elevation with restrictive lung disease and sleep apnea (hereinafter "respiratory disability").


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1971 to January 1980 and from May 2003 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Los Angeles, California.  In September 2007, the RO denied entitlement to a total disability rating based on individual unemployability.  In November 2006, the RO granted service connection for left hemidiaphragm elevation with restrictive lung disease and assigned a 60 percent evaluation.  The RO also granted service connection for sleep apnea and assigned a 50 percent evaluation.  Both ratings were made effective since October 28, 2005.

In August 2013, the RO found clear and unmistakable error in the November 2006 rating decision with regard to these separate evaluations.  The 50 percent rating for sleep apnea was discontinued on March 19, 2013.  On this same date, the Veteran was awarded a 100 percent rating for left hemidiaphragm elevation with restrictive lung disease and sleep apnea.  The RO explained that under 38 C.F.R. § 4.96 (2015), the Veteran's same breathing symptoms cannot be used to grant separate respiratory conditions in this instance.

In April 2014, the RO denied entitlement to an earlier effective date than March 19, 2013, regarding the 100 percent rating for left hemidiaphragm elevation with restrictive lung disease and sleep apnea.

The Board previously considered this appeal in September 2014, and remanded the TDIU issue in order to schedule the Veteran's previously requested travel board hearing.  In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Thereafter, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

2.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for a respiratory disability is requested.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an earlier effective date for a respiratory disability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Alternatively, where the combined rating percentage requirements are not met, entitlement to this benefit may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

By way of history, the September 2007 rating decision denied TDIU because the Veteran wrote on his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, that he was currently employed.  See VA Form 21-8940, received December 28, 2006.  This form also indicates that his highest level of education was an associate's degree.  However, he did not indicate his last date of employment or submit a complete return mailing address for his employer and the employer did not submit this information separately.  The evidence of record at that time also did not indicate the Veteran's inability to secure and maintain any substantially gainful course of employment.  

The Board finds that the Veteran meets the schedular requirements for an award of TDIU under 4.16(a) because he service connected for thirteen disabilities, which combined total 90 percent.  Of particular note, he is service-connected for a left hemidiaphragm elevation with restrictive lung disease, rated at 60 percent since October 28, 2005, and rated as 100 percent since March 19, 2013; his sleep apnea is rated as 50 percent from October 28, 2005 until March 19, 2013; as well as multiple 10 and 20 percent ratings for musculoskeletal (including the lumbar spine, cervical spine, bilateral knees, and ankles) and audiological disabilities.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Currently, the evidence of record includes VA examination medical opinions and Board hearing testimony that describe the functional impact of the Veteran's service-connected disabilities on his employment as well as the discrepancies involved in his application for a total disability rating based on individual unemployability.  The medical evidence of record reveals that the Veteran has multiple service-connected disabilities including, but not limited to, lumbar degenerative disc disease, hearing loss, breathing difficulties, and musculoskeletal pains.  

Additionally, the Veteran testified before the undersigned in July 2015 and explained that despite his best efforts he has been unable to work since he returned from his final deployment in October 2005.  See Board Hearing Transcript, 4-9.  He explained that he did not understand how to correctly fill-out his previously submitted VA Form 21-8940, which is why the RO thought that he was still employed even though he was in fact not working at that time.  Id. at 4.  His prior work experience includes approximately 14 years as a correctional officer and about 6 years as a post office employee.  Id. at 4-5.  At this hearing, the Veteran clarified that he has been unable to work since October 2005 and that he was unable to gain employment in the fields of work in which he had prior experience and qualifications.  Id. at 5.  He explained that upon returning from his last deployment, he sought to re-gain his previous employment with the post office, but was denied his prior work as a letter carrier due to his physical disabilities.  Id. at 7.  As a result, he sought to be trained in a different capacity with the post office, but was again denied employment due to his physical limitations.  Id.  The Board finds the Veteran's testimony is highly probative of his inability to maintain substantially gainful employment despite his attempted efforts.  

Although there is no report from the Veteran's former employers confirming his work history, treatment records, including those that predate the Veteran's claim, support the Veteran's assertions.  A May 2003 VA treatment record reflects that the Veteran reported that he used to work for the United States postal service but had not been employed since February 2003.   A January 2006 VA treatment record to reestablish care at VA noted the same history.  During the April 2006 VA examination of the spine the Veteran reported that he was currently off of work form his prior job at the post office.  During the August 2006 VA Psychiatric examination he reported that he last worked in the Army in October 2005.  The August 2006 VA joints examination also noted his last employment was with the military. A May 2008 VA note explained that the Veteran was stressed out in part due to legal proceedings with his prior employer the post office.  He explained that upon returning from active duty in 2005 he was not given his job back and he had been in battle with the post office ever since.  He reported that he received a letter saying he was awarded his job again, but the position was in Santa Monica.  The physician noted that the Veteran lives in Fontana and is unable to drive due to medical conditions.  A September 2008 VA treatment record noted that the post office offered another job but it was 3-4 hours away in West LA and the Veteran could not drive that far due to his shoulder, diaphragm, scars, and colon conditions.  He explained he quit his job at the post office and was looking for security work. In light of the above, the Board finds that the Veteran was last employed in October 2005.  

The August 2006 VA examination of the joints noted that the left shoulder would result in difficulty with over-head lifting, the left knee would pose difficulty with prolonged standing and walking, and the lumbar spine would cause difficulty bending and lifting.  

The March 2013 respiratory VA examination noted that the lung disease would result in any occupational task being moderately to severely delayed due to dyspnea and fatigue.  The March 2013 VA sleep apnea examination noted that occupational tasks may be mildly delayed due to daytime somnolence and fatigue.  The March 2013 VA examination of the knees reflected that mild to moderately increased time was required for the Veteran to complete tasks such as climbing, stooping, kneeling and crouching, as well as decreased standing and ambulation.   The March 2013 VA examinations of the feet and ankles noted that those service-connected disabilities also resulted in mildly decreased ability to stand or ambulate due to pain.  The March 2013 VA examination of the cervical spine reflected that the impact on work was mild to moderately increased time required to complete tasks such as lifting and carrying.  The March 2013 VA examination of the lumbar spine noted mild to moderate increased time was required to complete tasks related to climbing, stooping, kneeling, crouching, lifting and carrying and mildly decreased standing and ambulation.  The March 2013 general VA examination noted the left shoulder required increased time to complete tasks related to lifting and carrying.  The examiners considered whether each service-connected disability in isolation resulted in the Veteran being unable to work and concluded it did not.  For example, the examiner explained the back and neck required increased time for some tasks such as lifting or carrying and would preclude participation in occupations with high levels of physical activities but mild to moderate physical activities of employment or sedentary employment was not affected.  There was no opinion as to the collective impact of all 13 service-connected disabilities.  

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  For example, further opinion could be sought as to the collective impact of all 13 of the service-connected disabilities.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

In this case, the Veteran has multiple service connected disabilities that pose limitations in driving, lifting, standing, walking, bending, climbing, stooping, kneeling, crouching, and carrying.  Additionally, due to fatigue, dyspnea and daytime somnolence, extra time would be required for nearly all other tasks.  The examiners have consistently found that physical work would be very limited or completely precluded.  While sedentary work could be possible, the question is not whether any person with similar disabilities could secure and follow gainful employment, but rather, whether this particular veteran including consideration of his education and work history, could secure and follow gainful employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty, 6 Vet. App. at 537.  Here the Veteran has an associate's degree and work experience in corrections and as a letter carrier-both physical employment.  While some veteran's with similar disability may be able to obtain employment given their education and work history, there is no clear evidence from the file that this particular Veteran could secure and follow gainful employment.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).



Earlier Effective Date for Respiratory Disability

The Veteran's representative withdrew the appeal of the denial of entitlement to an earlier effective date than March 19, 2013, for the 100 percent rating for service-connected left hemidiaphragm elevation with restrictive lung disease and sleep apnea, by way of verbal testimony that has been accurately transcribed and incorporated with the Veteran's claims file.  See July 2015 Board Hearing Transcript, 9.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and also must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran's representative made clear to the undersigned that if the Veteran was granted "TDIU back to October 28, 2005," then this earlier effective date "issue will be moot."  The Board has granted TDIU, effective October 2005, and will therefore accept the Veteran's representative's statement as a withdrawal of this earlier effective date issue.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2015). 

Accordingly, further action by the Board on the claim for entitlement to an earlier effective date than March 19, 2013, for the 100 percent rating for service-connected left hemidiaphragm elevation with restrictive lung disease and sleep apnea is not appropriate and the Veteran's appeal should be dismissed.  Id.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

A total disability rating based on individual unemployability is granted.

The appeal concerning an earlier effective date than March 19, 2013, for the 100 percent rating for service-connected respiratory disability is dismissed.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


